Citation Nr: 1456094	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  12-29 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1969 to July 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a February 2013 video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in July 2012 and the examination report noted a diagnosis of post-operative multiple lumbar surgeries with residual of degenerative disc disease and degenerative joint disease lower lumbar spine.  The Veteran's service treatment records included September 1972 notations of an in-service lower back injury.  The crucial question in this case is whether there is a nexus between the Veteran's current low back disability and his active service.  The July 2012 VA examination report included a negative opinion that the Veteran's low back disability was less likely than not related to service, with a rationale referencing the in-service injury being "a minor back strain," that the Veteran was asymptomatic by discharge from active duty and a "MAJOR" post-service work injury the Veteran sustained in 1981 (which is documented in various private treatment records in the Veteran's claims file).  The Veteran and his representative have repeatedly argued, essentially, that the Veteran's initial in-service injury weakened his back to such an extent that it made his back more susceptible to the later 1981 injury.  See September 2010 Notice of Disagreement (stating that "I do not disagree with the fact that there was a intercurrent cause, however it is my contention that the original in service injury left a residual level of damage making the back more susceptible to injury by a inter current cause"); October 2012 Form 9 (Appeal to Board of Veterans' Appeals) (stating that "[o]ften the back is so damaged by the original trauma that the back is weakened and thus susceptible to further damage.  The important fact here is that without the original trauma that back would not have been injured so severely"); November 2012 VA Form-646 (Statement of Accredited Representative in Appealed Case); February 2013 Board Hearing Transcript, page 9 (with the Veteran stating that "my contention is that if I had not hurt my back in the Navy, I wouldn't have hurt it again in 1981, because I was in really fairly good health and except for the back pain"); February 2013 Board Hearing Transcript, page 12 (with the Veteran's representative stating that "[t]he [V]eteran has stated that he re-injured his lower back and he ruptured a disc in 1981 because of his weak back.  The [V]eteran contends that it is supported by the service treatment records dated September 25, 1972, which noted that he had a chronic unstable back which was evident that he had a weak back").  The July 2012 VA examination report did not specifically address this contention.  As this contention raises a medical question, remand is required for an addendum VA opinion that addresses it.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In addition, the Veteran submitted various VA Form 21-4142s (Authorization and Consent to Release Information to the Department of Veterans Affairs (VA)), to include for Tulane University Hospital, Charity Hospital of New Orleans, and Pendleton Methodist Hospital.  Evidence of record indicated that records from these providers were not available, however, the Veteran was not notified of the inability to obtain such records pursuant to 38 C.F.R. § 3.159(e) (2014) and on remand, such notice must be provided.  Also, with respect to records from Slidell Memorial Hospital, the Veteran listed on the VA Form 21-4142 treatment beginning in 1980 for his back for this facility.  Records were received that date back to 2001.  A July 2010 letter from Slidell Memorial Hospital stated that they were "unable to comply with your request" for medical records, as they "no longer have any information on this patient for the date(s) specified" because they only hold onto records for ten years, which may have been a reference to not providing records dated earlier than 2001.  As such, on remand the Veteran must be notified of the inability to obtain records prior to 2001 from the Slidell Memorial Hospital pursuant to 38 C.F.R.       § 3.159(e) (2014).      

Additionally, the Veteran stated at the February 2013 Board hearing that he receives treatment from the VA clinic in Slidell, Louisiana.  A March 2010 statement from the Veteran also referenced receiving treatment the New Orleans VA Medical Center (VAMC).  The only VA treatment records associated with the Veteran's file are from January to July 2010 (from the Slidell clinic and the New Orleans VAMC) and included a handwritten notation that pertinent records were printed, which suggests not all records were printed.  As such, on remand, all outstanding VA treatment records, to include from the Slidell, Louisiana clinic and the New Orleans VAMC, must be obtained.  

Finally, at the February 2013 Board hearing, the VLJ asked the Veteran about a physical conducted in 1977 in connection with the Veteran's employment.  The Veteran indicated that he was unsure whether any records were available or if they had been destroyed, as well as stating that no back problem was discovered at that time.  On remand, the Veteran must be given the opportunity to either provide any outstanding relevant private treatment records or complete a release for such providers; if any releases are returned, the AOJ must attempt to obtain the identified records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include from the Slidell, Louisiana clinic and New Orleans VAMC.  

2.  Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014) of the inability to obtain records from Tulane University Hospital, Charity Hospital of New Orleans and Pendleton Methodist Hospital.  Additionally, notify the Veteran of the inability to obtain records prior to 2001 from the Slidell Memorial Hospital pursuant to 38 C.F.R. § 3.159(e) (2014).        

3.  Contact the Veteran and request that he either provides any outstanding relevant private treatment records, to include records related to the 1977 physical conducted in connection with the Veteran's employment, or completes a release for such providers.  If a release is returned, attempt to obtain the identified records.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014).  The Veteran must then be given an opportunity to respond.

4.  After completion of the above, request a VA addendum opinion from the examiner who conducted the July 2012 VA examination.  If the examiner is not available, request the VA addendum opinion from a suitable substitute.  If the medical professional determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination must be scheduled.  However, the Veteran must not be required to report for another examination as a matter of course, if it is not found to be necessary.  

The claims file, to include a copy of this remand, must be made available to the medical professional for review, and the examination report must reflect that such a review was accomplished.

The medical professional must address whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current low back disability had its clinical onset during active service or is related to any in-service disease, event, or injury, to include the September 1972 in-service incident.  The medical professional must specifically address the Veteran's contention that, essentially, his September 1972 in-service injury weakened his back to such an extent that it made his back more susceptible to the later 1981 work injury.  See September 2010 Notice of Disagreement (stating that "I do not disagree with the fact that there was a intercurrent cause, however it is my contention that the original in service injury left a residual level of damage making the back more susceptible to injury by a inter current cause"); October 2012 Form 9 (Appeal to Board of Veterans' Appeals) (stating that "[o]ften the back is so damaged by the original trauma that the back is weakened and thus susceptible to further damage.  The important fact here is that without the original trauma that back would not have been injured so severely"); November 2012 VA Form-646 (Statement of Accredited Representative in Appealed Case); February 2013 Board Hearing Transcript, page 9 (with the Veteran stating that "my contention is that if I had not hurt my back in the Navy, I wouldn't have hurt it again in 1981, because I was in really fairly good health and except for the back pain"); February 2013 Board Hearing Transcript, page 12 (with the Veteran's representative stating that "[t]he [V]eteran has stated that he re-injured his lower back and he ruptured a disc in 1981 because of his weak back.  The [V]etearn contends that it is supported by the service treatment records dated September 25, 1972, which noted that he had a chronic unstable back which was evident that he had a weak back").  

While review of the entire claims folder is required, attention is invited to the Veteran's February 2013 Board hearing testimony that he continued to have low back symptoms after service (Board Hearing Transcript page 4), that he sought medical treatment at a doctor's office and then Methodist hospital (whose medical records are unavailable) within a year after service (Board Hearing Transcript pages 4-5), that he also received treatment at Mercy Hospital (whose medical records are unavailable) in the 1970s (Board Hearing Transcript pages 9-10) and, in reference to his in-service 1972 low back injury, that "it's been 40 years, and I've had problems ever since" (Board Hearing Transcript page 13).  Attention is also invited to an April 1982 letter from Dr. G.N., which stated that the Veteran "stated that he had a previous injury to his back while in the Navy.  He stated that the low back symptoms resolved spontaneously."  

The medical professional must include a thorough rationale for any conclusions reached.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5.  After completing the requested action and undertaking any additional development deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




